—Appeal from an order of the Family Court, Queens County, dated April 20, 1978, which, upon a fact-finding adjudication that appellant is a juvenile delinquent, placed him with the Division for Youth for a period of five years. Order affirmed, without costs or disbursements. We hold that the trial court’s conclusions of fact were supported by the credible evidence offered at trial. An alleged juvenile delinquent is not entitled to a trial by jury (see Matter of Daniel D., 27 NY2d 90). Appellant’s other arguments also lack merit. Cohalan, Margett and Martuscello, JJ., concur.